ACCEPTED
                                                                                             01-15-00346-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                         9/2/2015 9:58:44 AM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                            CASE NO. 01-15-00346-CV

                                                                            FILED IN
                                                                     1st COURT OF APPEALS
                        IN THE COURT OF APPEALS                          HOUSTON, TEXAS
                     FOR THE FIRST JUDICIAL DISTRICT                 9/2/2015 9:58:44 AM
                            HOUSTON, TEXAS                           CHRISTOPHER A. PRINE
                                                                             Clerk



           ARACELLI ZAPATA D/B/A/ SUPER, ET AL, APPELLANTS
                                         VS.
 CLEAR CREEK INDEPENDENT SCHOOL DISTRICT, ET AL., APPELLEES


                On Appeal from the 165th Judicial District Court of
                Harris County, Texas, Trial Court No. 2013-04925


           SECOND JOINT UNOPPOSED MOTION FOR 45-DAY
           EXTENSION OF TIME TO FILE APPELLEES’ BRIEFS


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Pursuant to Rule 26.3, TEX. R. APP. P., Appellees Clear Creek Independent

School District, the City of Webster and Harris County, file this Second Joint

Unopposed Motion for 45-Day Extension to File Appellees’ Briefs, and in support

thereof would respectfully show as follows.

      1.     This is an appeal from a final judgment in Cause No. 2013-04925,

Clear Creek Independent School District, et al. v. GNM Enterprises d/b/a Super, et

al.; In the 165th Judicial District Court of Harris County, Texas.


                                          1
      2.      On August 11, 2015, the parties filed a joint Petition to Vacate

Judgment. If the Trial Court grants the Petition then this appeal will become moot

and the parties will move to dismiss this appeal.

      3.     The Petition was originally set for submission on August 25, 2015, but

the Trial Court scheduled the Petition for oral hearing on September 30, 2015.

      4.     Accordingly, because Appellees’ Briefs are due on October 5, 2015,

there are only two (2) business days between the oral hearing and the filing deadline.

      5.     For these reasons, Appellees ask the Court to grant a 45-day extension

for Appellees to file their Briefs.

                                 Respectfully submitted,

                                 LINEBARGER GOGGAN BLAIR
                                     & SAMPSON, LLP


                                 By:
                                       Edward J. (Nick) Nicholas
                                       State Bar No. 14991350
                                 4828 Loop Central Drive, Suite 600
                                 Houston, Texas 78701
                                 (713) 844-3405 direct phone
                                 (713) 844-3504 fax
                                 Nick.Nicholas@lgbs.com

                                 ATTORNEYS FOR THE CITY OF WEBSTER
                                 AND HARRIS COUNTY




                                          2
                               PERDUE, BRANDON, FIELDER, COLLINS
                                   & MOTT, LLP

                               By: /s/ Greg East
                                     R. Gregory East
                                     State Bar No. 24001138
                               1235 North Loop West, Suite 600
                               Houston, Texas 77008
                               (713) 862-1860 (ext 6902) direct phone
                               (713) 862-1429
                               geast@pbfcm.com

                               ATTORNEYS FOR CLEAR CREEK
                               INDEPENDENT SCHOOL DISTRICT

                       CERTIFICATE OF CONFERENCE
      I certify that I conferred with Appellants’ counsel, Mr. Mark Aronowitz, by

electronic mail and that he has agreed and is unopposed to Appellees’ Joint

Unopposed Motion for 45-Day Extension to File Appellees’ Briefs.



                               By:
                                     Edward J. (Nick) Nicholas

                          CERTIFICATE OF SERVICE
      I certify that a copy of this instrument was served via electronic mail on Mr.

Mark Aronowitz at markaronowitz@hotmail.com, and Mr. Greg East at

geast@pbfcm.com.


                               By:
                                     Edward J. (Nick) Nicholas



                                         3